Filed 4/25/22 P. v. Ahmadi CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C094530

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE015760)

           v.

 MOHAMED D. AHMADI,

                    Defendant and Appellant.




         Appointed counsel for defendant Mohamed D. Ahmadi has asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error
that would result in a disposition more favorable to defendant, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                  FACTUAL AND PROCEDURAL BACKGROUND
        In August 2019, defendant told his wife he was going to kill her and then stabbed
her in the stomach. The wife suffered damage to her liver and required emergency
surgery. She was hospitalized for 16 days.
        Defendant was charged with attempted murder (Pen. Code, §§ 664, 187,
subd. (a))1 and assault with a deadly weapon (§ 245, subd. (a)(1)). With respect to both
charges, it was further alleged defendant personally inflicted great bodily injury on the
victim under circumstances involving domestic violence (§ 12022.7, subd. (e)). With
respect to the attempted murder charge, it was further alleged defendant personally used a
deadly and dangerous weapon (§ 12022, subd. (b)(1)).
        In June 2019, defendant pleaded no contest to attempted murder and admitted the
great bodily injury and personal use of a deadly weapon enhancements. Defendant
agreed to a stipulated aggregate sentence of 15 years in state prison and waived his
presentence credits. Pursuant to the agreement, the trial court sentenced defendant as
follows: nine years for the attempted murder charge, one year for the weapon use
enhancement, and five years for the great bodily injury enhancement. The court also
imposed a $300 restitution fine (§ 1202.4, subd. (b)) and a corresponding $300 parole
revocation fine (suspended unless parole is revoked) (§ 1202.45). The remaining charges
and allegations were dismissed.
        Defendant did not obtain a certificate of probable cause on appeal.
                                       DISCUSSION
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.




1   Undesignated statutory references are to the Penal Code.

                                              2
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
       We have undertaken an examination of the entire record and find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                  /s/
                                                 HOCH, Acting P. J.



We concur:



 /s/
RENNER, J.



 /s/
KRAUSE, J.




                                             3